Citation Nr: 0317841	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from May 1964 to June 1967.  

Initially, the Board notes that the veteran submitted an 
informal claim of entitlement to total rating for 
compensation purposes based on individual unemployability in 
May 2002.  It appears that the RO has not had an opportunity 
to act upon the claim.  Therefore, the issue is referred to 
the RO for action as may be appropriate.  


REMAND
A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that copies of 
all pertinent Department of Veterans 
Affairs (VA) clinical documentation 
pertaining to treatment of the veteran 
after June 2000, including that provided 
at the New Orleans, Louisiana, VA Medical 
Center's outpatient PTSD Clinic, be 
forwarded for incorporation into the 
record.  

2.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his PTSD.  If the benefits 
sought on appeal remain denied, the RO 
should then issue a supplemental 
statement of the case (SSOC) to the 
veteran and his accredited representative 
which addresses all relevant actions 
taken on the veteran's appeal, to include 
a summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See   M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


